    Case: 1:20-cv-00464-KLL Doc #: 35 Filed: 12/01/20 Page: 1 of 6 PAGEID #: 438




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION



TERRA JENNINGS, et al.,                                              Case No. 1:20-cv-464
     Plaintiffs,                                                     Litkovitz, M.J.

        v.

ALLSTATE VEHICLE AND
PROPERTY INSURANCE COMPANY, et al.,                                  ORDER
     Defendants.


I. Introduction

        Plaintiffs Terra Jennings and John Jennings bring this action alleging bad faith and

breach of contract claims against defendants Allstate Vehicle and Property Insurance Company

(“Allstate”) and Integon National Insurance Company (“Integon”). (Doc. 1). This matter is

before the Court on defendants’ joint motion to bifurcate and stay discovery (Doc. 7), plaintiffs’

memorandum in opposition to defendants’ motions (Doc. 18), and defendants’ reply

memorandum (Doc. 26).

II. Factual allegations

        Plaintiffs make the following factual allegations in the complaint: Plaintiffs owned a

residence in Hamersville, Ohio. (Doc. 3 at ¶ 1). In 2016, Integon 1 issued an insurance policy to

plaintiffs. (Id. at ¶ 3). On July 27, 2018, while the insurance policy was in effect, plaintiffs

sustained a casualty loss to the residence. (Id.). Plaintiffs allege that weather conditions caused

extensive damage to the residence. (Id. at ¶¶ 3, 8-12). Plaintiffs secured a third-party appraiser

pursuant to the terms of the insurance policy. (Id. at ¶ 15). The appraiser determined plaintiffs’


1
 By agreed entry, Integon National Insurance Company was substituted in place of the originally named defendants,
National General Insurance and National General Insurance Marketing, Inc. See Doc. 1-4, PageID 34.
    Case: 1:20-cv-00464-KLL Doc #: 35 Filed: 12/01/20 Page: 2 of 6 PAGEID #: 439




losses to be $96,569, while Integon determined plaintiffs’ losses to be $11,531. (Id. at ¶ 16). To

avoid payment for the losses covered under the policy, Integon opened an investigation into

plaintiffs’ losses. (Id. at ¶ 17). Plaintiffs allege breach of contract and bad faith claims based on

Integon’s failure to pay for losses under the insurance policy.

       Plaintiffs also allege that on August 17, 2018, Allstate issued an insurance policy

covering the residence. (Id. at ¶ 5). On May 3, 2019, while the Allstate insurance policy was in

effect, damage was caused to the residence. (Id. at ¶¶ 20, 21). Allstate determined plaintiffs’

losses to be $71,446. (Id. at ¶ 23). Plaintiffs agreed that $71,446 was sufficient to cover the

losses to the residence. (Id.). However, Allstate refused to make payment under the policy.

Allstate advised that no payments would be made until it completed an investigation into

plaintiffs’ requests for payment under the additional living expense provision of the insurance

policy. (Id. at ¶¶ 24, 25). Plaintiffs allege breach of contract and bad faith claims based on

Allstate’s failure to pay for losses under the insurance policy.

III. Motion to Bifurcate and Stay Discovery

       Defendants ask the Court to bifurcate plaintiffs’ breach of contract and bad faith claims

into separate trials and to stay discovery relating to plaintiffs’ bad faith claims until the breach of

contract claims are resolved. Citing to Ohio District Court of Appeals cases, defendants argue

that a trial court abuses its discretion when it fails to bifurcate and stay discovery on the bad faith

causes of action. Defendants also argue that they would be prejudiced by a lack of bifurcation

because plaintiffs could obtain discovery materials showing how defendants analyzed and

evaluated the property damage claims. Defendants assert that disclosure of their processes of

evaluation of the claims could prejudice their defense.




                                                   2
    Case: 1:20-cv-00464-KLL Doc #: 35 Filed: 12/01/20 Page: 3 of 6 PAGEID #: 440




        Defendants’ motion to bifurcate relies on Ohio Rev. Code § 2315.21(B)(1) as statutory

authority for the Court to grant its motion. Ohio Rev. Code § 2315.21(B)(1) states, in pertinent

part:

        In a tort action that is tried to a jury and in which a plaintiff makes a claim for
        compensatory damages and a claim for punitive or exemplary damages, upon the
        motion of any party, the trial of the tort action shall be bifurcated[.]

        Defendants’ reliance on Ohio law for bifurcation is misplaced. In a federal action, the

question of bifurcation of claims “is a procedural, and not substantive, matter. . . .” Pryor v.

State Farm Mut. Auto. Ins. Co., No. 1:16-cv-312, 2017 WL 354228, at *2 (S.D. Ohio Jan. 23,

2017). Therefore, Federal Rule of Civil Procedure 42 governs whether bifurcation is appropriate

in this case. Id. See also Oster v. Huntington Bancshares, No. 2:15-cv-2746, 2017 WL

3208620, at *2 (S.D. Ohio Jul. 28, 2017) (holding that bifurcation is a procedural matter under

Fed. R. Civ. P. 42(b) as opposed to, and despite the existence of, Ohio Rev. Code §

2315.21(B)(1)); Excel Direct, Inc. v. Nautilus Ins. Co., No. 2:16-cv-446, 2017 WL 127480, at *1

(S.D. Ohio Jan. 13, 2017). Fed. R. Civ. P. 42(b) provides:

        Separate Trials. For convenience, to avoid prejudice, or to expedite and
        economize, the court may order a separate trial of one or more separate issues,
        claims, crossclaims, counterclaims, or third-party claims. When ordering a separate
        trial, the court must preserve any federal right to a jury trial.

        The decision to bifurcate claims and stay discovery “[i]s within the Court’s sound

discretion and should be based on the particular circumstances of each case.” Excel Direct, Inc.,

2017 WL 127480, at *1. “Bifurcation is reserved for exceptional cases.” Oster, 2017 WL

3208620, at *2. And, “[t]he party seeking bifurcation has the burden of showing that concerns

such as judicial economy and prejudice weigh in favor of granting the motion.” Woods v. State

Farm Fire & Cas. Co., No. 2:09-cv-482, 2010 WL 1032018, at *1 (S.D. Ohio Mar. 16, 2010).




                                                  3
    Case: 1:20-cv-00464-KLL Doc #: 35 Filed: 12/01/20 Page: 4 of 6 PAGEID #: 441




       Defendants ask the Court to bifurcate the breach of contract and bad faith claims to

prevent the disclosure of its processes for evaluating plaintiffs’ insurance claims. Defendants

specifically claim that failing to bifurcate the claims will cause them prejudice because “it would

potentially allow the Plaintiffs to obtain file materials showing how the Defendants analyzed and

evaluated her (sic) claims, which goes to the primary issue in this case, property damage, i.e., the

value of the claims.” (Doc. 7 at 5).

       Although defendants assert they will be prejudiced without bifurcation of the claims, “[a]

mere assertion of prejudice is insufficient—‘a defendant must make a specific showing that the

discovery will prejudice its defense.’” Excel Direct, Inc., 2017 WL 127480, at *2 (citing

Wolkosky v. 21st Century Centennial Ins. Co., No. 2:10-cv-439, 2010 WL 2788676, at *4 (S.D.

Ohio Jul. 14, 2010)). See also Woods, 2010 WL 1032018, at *3 (holding that “[a] defendant

cannot rely on mere assertions that permitting discovery on the bad-faith claim will prejudice its

ability to defend the underlying coverage claim; a specific showing is required.”). Previous

decisions from this Court guide the undersigned’s decision in this matter.

        In Excel Direct, Inc., the defendant insurance company filed a motion to bifurcate and

stay discovery of a bad faith claim. Excel Direct, Inc., 2017 WL 127480, at *1. The insurance

company argued that bifurcation was necessary to prevent disclosure of prematurely protected

and privileged materials. Id. at *2. In denying the motion for bifurcation, the Court held that the

insurance company failed to make a specific showing of prejudice to its defense, but rather relied

on mere assertions that the alleged discovery would prejudice its defense. Id. Similarly, in

Pryor, the Court denied the defendant’s motion for bifurcation because the defendant did not

present the court with “specific information related to judicial economy, potential prejudice, or

convenience to the parties to suggest that bifurcation is required[.]” Pryor, 2017 WL 354228, at



                                                 4
    Case: 1:20-cv-00464-KLL Doc #: 35 Filed: 12/01/20 Page: 5 of 6 PAGEID #: 442




*3 (emphasis in original). The Court denied the motion for bifurcation because it was only

supported by “generalized objections and no specific showing of prejudice.” Id.

       Similar to Pryor and Excel Direct, Inc., defendants here have not met their burden of

proof to justify bifurcation. Defendants merely assert that plaintiffs could obtain file materials

showing how the claims were analyzed and evaluated. Without articulating specific facts

showing prejudice, defendants speculate that plaintiffs could “discover the insurer’s thoughts,

discussions, and considerations in evaluating the claim, along with any ideas and discussions that

may impact the insurer’s defense to the underlying claim for damages.” (Doc. 7 at 5). Further,

defendants have made no showing relating to judicial economy or convenience to the parties as

contemplated in Fed. R. Civ. P. 42.

       Defendants also assert that bifurcation is necessary because an insurer cannot be found to

have acted in bad faith if there is no coverage for the underlying claim. However, “a defendant

may not rely on the mere possibility that resolution of the coverage issue may preclude plaintiff’s

bad faith claim.” Woods, 2010 WL 1032018, at *3. This reason alone does not outweigh the

judicial economy and convenience of allowing discovery to proceed on both the bad faith and

breach of contract claims simultaneously.

IV. Conclusion

       The Court finds that bifurcation and a stay of discovery on the bad faith claim is not

warranted at this stage of the proceedings. Defendants’ blanket assertion of prejudice lacks the

specificity and particularity necessary to sustain their burden of proof. The issues of whether

there is coverage under the insurance policies and whether defendants denied coverage in bad

faith arise out of the same set of facts and are closely intertwined. To bifurcate the issues would

neither expedite this litigation nor promote judicial economy. The Court therefore exercises its



                                                 5
    Case: 1:20-cv-00464-KLL Doc #: 35 Filed: 12/01/20 Page: 6 of 6 PAGEID #: 443




discretion to deny defendants’ joint motion to bifurcate and stay discovery on the bad faith claim

at this time. The Court will reconsider this issue if it appears after the completion of discovery

that defendants will suffer legal prejudice if the issues are not bifurcated. 2

                               IT IS THEREFORE ORDERED THAT:

        Defendants’ Motion to Bifurcate and Stay Discovery (Doc. 7) is DENIED.



       12/01/2020
Date: ______________                                                _________________________
                                                                    Karen L. Litkovitz
                                                                    United States Magistrate Judge




2
 Nothing in this decision prevents defendants from challenging the production of privileged materials under the
Federal and Local Rules at an appropriate time.

                                                         6
